Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 07/14/2022, the Applicant elected without traverse Group I (claims 1-17) to the Restriction Requirement dated 06/17/2022.  The Applicant also cancelled claims 18-20 as being drawn to a non-elected group and added new claims 21-23 encompassed by Group I.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al (U.S Pub 2020/0332172) (“Pisklak”) in view of Andersen et al (U.S Pub 2008/0009976) (“Andersen”).
Regarding Claim 1, Pisklak discloses a method for designing a cement composition (Abstract; Page 1, paragraph [0010]; [0015]) comprising:
providing a target compressive strength and a target composition density (Abstract; Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0060]-[0071] [Wingdings font/0xE0] Pisklak discloses mass concentrations that are used to determine composition densities);
selecting at least one cementitious material from a plurality of cementitious materials (Page 1, paragraphs [0010]-[0011] and paragraph [0014]);
calculating a required amount of water to produce a cement composition with the target composition density, the cement composition comprising the water and the at least one cementitious material (Abstract; Page 1, paragraphs [0011] and [0013]; Page 5, paragraph [0041]);
preparing the cement composition with the calculated compressive strength (Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0055]-[0060]).
	Pisklak, however, fails to expressly disclose calculating a compressive strength of the cement composition based at least in part on a model of compressive strength; comparing the calculated compressive strength to the target compressive strength.
	
	Andersen teaches the methods above by calculating a compressive strength of the cement composition based at least in part on a model of compressive strength; comparing the calculated compressive strength to the target compressive strength (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]) for the purpose of varying the concentrations of cement components downhole in order to calculate the compressive strength of the cement mixture and optimize the processes utilized (Abstract; Page 7, paragraphs [0065] and [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pisklak to include methods of varying the concentrations of cement components downhole, as taught by Andersen, because doing so would help to calculate the compressive strength of the cement mixture and optimize the processes utilized.

	Regarding Claim 2, Pisklak discloses the method of claim 1 further comprising: adjusting a concentration of the at least one cementitious material in the cement composition after the step of comparing; and recalculating the compressive strength of the cement composition (Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0055]-[0060]).

	Regarding Claim 3, Pisklak discloses the method of claim 2 wherein the step of adjusting comprises at least one of:
i. increasing a concentration of at least one cementitious material with a relatively higher reactivity index as compared to other cementitious materials if the calculated compressive strength is lower than the target compressive strength,
ii. increasing a concentration of at least one cementitious material with a relatively lower specific gravity as compared to other cementitious materials if the calculated compressive strength is lower than the target compressive strength,
iii. increasing a concentration of at least one cementitious material with a relatively lower reactivity index as compared to other cementitious materials if the calculated compressive strength is greater than the target compressive strength (Page  7, paragraphs [0055]-[0070]; Page 8, paragraph [0075] [Wingdings font/0xE0] Pisklak discloses equations that vary the concentrations of different components in the cement mixture that produce different reactivity index values), or
iv. increasing a concentration of at least one cementitious material with a relatively higher specific gravity as compared to other cementitious materials if the calculated compressive strength is greater than the target compressive strength.

	Regarding Claim 4, Andersen teaches the method of claim 1 wherein the model of compressive strength comprises at least one correlation between compressive strength and concentration of cementitious material (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]).

	Regarding Claim 5, Pisklak discloses the method of claim 1 wherein the model of compressive strength has the form of (as illustrated on Page 3 of the claims document dated 07/14/2022):
where CS is compressive strength, A and B are constants dependent on concentrations of cementitious materials in the cement composition calculated by a regression model, ps is density of the cement composition, pd is density of a dry blend comprising the cementitious materials, and pw is a density of water (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 6, Pisklak discloses the method of claim 1 wherein the model of compressive strength has the form of (as illustrated on Page 3 of the claims document dated 07/14/2022):
	and where Ccement is the mass fraction of Portland cement in a dry blend comprising the cementitious materials, ai is a reactivity index of component i in a dry blend comprising the cementitious materials, ci is the mass fraction of cementitious component i in the dry blend, w/ceff is water-to-cement ratio, CS is compressive strength, CSo is a compressive strength of a Portland cement composition where a water to cement ratio is 1, and n is a constant (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 7, Pisklak discloses the method of claim 6 wherein the reactivity index is calculated based at least in part on a correlation comprising constants, wherein the correlation has the general form of (as illustrated on Page 3 of the claims document dated 07/14/2022):
	where pi is a measurable physicochemical property of the cementitious component (Abstract; Page 7, paragraphs [0060]-[0069]; Page 8, paragraphs [0074]-[0075]).

	Regarding Claim 8, Pisklak discloses the method of claim 1 wherein the model of compressive strength has the form of (as illustrated on Page 4 of the claims document 07/14/2022):
	where CSiis a compressive strength contribution of component i in a dry blend comprising the cementitious materials (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 9, Pisklak discloses a system comprising:
a predictive model database comprising at least one model of compressive strength for a plurality of cementitious materials (Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0055]-[0060]); and
a computer system configured to: accept an input of compressive strength and composition density; query the predictive model database and select a model (Abstract; Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0060]-[0071] [Wingdings font/0xE0] Pisklak discloses mass concentrations that are used to determine composition densities).
	Pisklak, however, fails to expressly disclose generating a cement composition, based at least in part on the selected model, compressive strength, and composition density; and display the cement composition to a user.

	Andersen teaches the methods above by generating a cement composition, based at least in part on the selected model, compressive strength, and composition density; and display the cement composition to a user (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]; Page 10, paragraphs [0090]-[0091]) for the purpose of varying the concentrations of cement components downhole in order to calculate the compressive strength of the cement mixture and optimize the processes utilized (Abstract; Page 7, paragraphs [0065] and [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pisklak to include methods of varying the concentrations of cement components downhole, as taught by Andersen, because doing so would help to calculate the compressive strength of the cement mixture and optimize the processes utilized.

	Regarding Claim 10, Andersen teaches the system of claim 9 wherein the at least one model of compressive strength correlates concentration of cementitious material to compressive strength (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]).

	Regarding Claim 11, Pisklak discloses the system of claim 9 wherein the at least one model of compressive strength has the form of (as illustrated on Page 4 of the claims document dated 07/14/2022):
	where CS is compressive strength, A and B are constants dependent on concentrations of cementitious materials in the cement composition, ps is density of the cement composition, pd is density of a dry blend comprising the cementitious materials, and pw is a density of water (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 12, Pisklak discloses the system of claim 11 wherein A and B are calculated by a regression model (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 13, Pisklak discloses the system of claim 9 wherein the at least one model of compressive strength has the form of (as illustrated on Page 5 of the claims document dated 07/14/2022):
	and where ccement is the mass fraction of Portland cement in a dry blend comprising the cementitious materials, ai is a reactivity index of component i in a dry blend comprising the cementitious materials, ci is the mass fraction of cementitious component i in the dry blend, w/ceff is water-to-cement ratio, CS is compressive strength, CSo is a compressive strength of a Portland cement composition where a water to cement ratio is 1, and n is a constant (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 14, Pisklak discloses the system of claim 13 wherein the reactivity index is calculated based at least in part on a correlation comprising constants, wherein the correlation has the general form of (as illustrated on Page 4 of the claims document dated 07/14/2022):
	where pi is a measurable physicochemical property of the cementitious component (Abstract; Page 7, paragraphs [0060]-[0069]; Page 8, paragraphs [0074]-[0075]).

	Regarding Claim 15, Pisklak discloses the system of claim 9 wherein the at least one model of compressive strength model has the form of (as illustrated on Page 5 of the claims document dated 07/14/2022):
	where CSiis a compressive strength contribution of component i in a dry blend comprising the cementitious materials (Abstract; Page 7, paragraphs [0056]-[0060] – Equation (1); Page 8, paragraph [0075]).

	Regarding Claim 16, Andersen teaches the system of claim 9 wherein the computer system is further configured to accept an input of a list of cementitious materials and generate a cement composition from the list of cementitious materials (Abstract; Page 10, paragraphs [0090]-[0091]).

	Regarding Claim 17, Andersen teaches the system of claim 9 further comprising an experimental data database, the experimental data database comprising a plurality of cement compositions, measured compressive 5Appl. No. 16/632,462 Response to Restriction RequirementDated June 17, 2022strength for the plurality of cement compositions, and corresponding compositional makeup of the plurality of cement compositions, wherein the at least one model of compressive strength comprises model parameter inputs, wherein the computer system is further configured to query the experimental data database and generate the model parameter inputs and wherein the model parameter inputs are generated by a regression analysis (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]).

	Regarding Claim 21, Pisklak discloses a method for designing a cement composition (Abstract; Page 1, paragraph [0010]; [0015]) comprising:
providing a physicochemical index based on one or more measurements of at least one physicochemical property of each of one or more cementitious components (Abstract; Page 7, paragraphs [0060]-[0069]; Page 8, paragraphs [0074]-[0075]);
calculating an overall chemical reactivity for a combination of the one or more cementitious components based, at least in part, on the physicochemical index and the one or more model parameters; calculating both a density and a specific surface area of the combination using any selected from: a linear summation and a nonlinear summation (Abstract; Page 7, paragraphs [0060]-[0069]; Page 8, paragraphs [0074]-[0075]); and
predicting one or more properties of the cement composition based, at least in part, on the overall chemical reactivity, the density, and the specific surface area (Abstract; Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0060]-[0071] [Wingdings font/0xE0] Pisklak discloses mass concentrations that are used to determine composition densities).
Pisklak, however, fails to expressly disclose providing one or more model parameters of a multilinear regression model.

Andersen teaches the methods above by providing one or more model parameters of a multilinear regression model (Abstract; Figures 1-3; Page 4, paragraphs [0027]-[0028]; Page 7, paragraph [0065] and [0067]) for the purpose of varying the concentrations of cement components downhole in order to calculate the compressive strength of the cement mixture and optimize the processes utilized (Abstract; Page 7, paragraphs [0065] and [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pisklak to include methods of varying the concentrations of cement components downhole, as taught by Andersen, because doing so would help to calculate the compressive strength of the cement mixture and optimize the processes utilized.

	Regarding Claim 22, Pisklak discloses the method of claim 21 further comprising: specifying a target property; and determining a formulation for the cement composition based, at least in part, on the specification of the target property (Abstract; Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0060]-[0071] [Wingdings font/0xE0] Pisklak discloses mass concentrations that are used to determine composition densities).

	Regarding Claim 23, Pisklak discloses the method of claim 22, wherein the target property comprises at least one target property selected from the group consisting of: compressive strength, tensile strength, Young's modulus of elasticity, and any combination thereof (Abstract; Page 5, paragraphs [0044]-[0045]; Page 7, paragraphs [0055]-[0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Morgan et al (U.S Pub 2019/0225540) – discloses methods and cement compositions comprising a calculated reactive index.  The reactive index may be used to optimize the blended cementitious component that consists of 2 cement materials (Abstract; Page 4, paragraph [0034]-[0035]).
	Porcherie (U.S Pub 2015/0321953) – discloses a computer simulator that predicts the performances of Portland cement systems.  The parameters utilized are composition of the Portland cements, surface areas, densities, curing-temperature profiles etc (Abstract; Page 1, paragraph [0016]).
	Santra et al (U.S Pub 2010/0212892) – discloses methods of cementing a wellbore comprising determining a density of the non-Portland base cement composition and adjusting the density as needed in order to optimize the cement composition (Abstract; Figure 1; Page 2, paragraph [0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674